—In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Dye, J.), dated April 16, 1999, as denied their cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff was allegedly injured when her vehicle was struck in the rear by an emergency vehicle owned by the defendant Jackson Heights Volunteer Ambulance Corp. and operated by the defendant C.M. Zaberto. We agree with the Supreme Court that triable issues of fact exist as to whether Zaberto acted in reckless disregard for the safety of others (see, Vehicle and Traffic Law § 1104 [e]; Saarinen v Kerr, 84 NY2d 494, 501). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.